EXHIBIT 99.1 FOR RELEASE November 25, 2013 SOURCE: Uni-Pixel, Inc. UniPixel Addresses Market Speculation THE WOODLANDS, Texas — November 25, 2013 — UniPixel, Inc. (NASDAQ: UNXL), a provider of Performance Engineered Films™ to the touch screen, flexible printed electronics, lighting and display markets, has been the subject of negative speculation concerning the validity of its innovations and partnerships.While, as a general policy, the company avoids commenting on market speculation, it reiterates that it has executed preferred price and capacity license agreements with its PC OEM and ecosystem partners.The company has not disclosed detailed terms of these agreements to the public because they contain specific confidentiality provisions and non-disclosure obligations.As previously announced on November 22, 2013, the company intends to fully cooperate with the investigation of the United States Securities Exchange Commission (“SEC”), and will produce these agreements and certain related documents to the SEC. About UniPixel Headquartered in The Woodlands, Texas, UniPixel, Inc. (NASDAQ: UNXL) delivers Performance Engineered Films to the Lighting, Display and Flexible Electronics markets. UniPixel's high-volume roll-to-roll or continuous flow manufacturing process offers high-fidelity replication of advanced micro-optic structures and surface characteristics over large areas. A key focus for UniPixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications. The company's newly developed UniBoss™ roll-to-roll electronics manufacturing process prints conductive elements on thin film with line widths down to ~ 5um. The company is marketing its films for touch panel sensor, cover glass replacement, protective cover film, antenna and custom circuitry applications under the UniPixel label, and potentially under private label or Original Equipment Manufacturers (OEM) brands. UniPixel's brands include Clearly Superior™, Diamond Guard™, InTouch Sensors™ and others. For further information, visit www.unipixel.com. Forward-looking Statements All statements in this news release that are not based on historical fact are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and the provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. While management has based any forward-looking statements contained herein on its current expectations, the information on which such expectations were based may change. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of risks, uncertainties, and other factors, many of which are outside of our control that could cause actual results to materially differ from such statements. Such risks, uncertainties, and other factors include, but are not necessarily limited to, those set forth under Item 1A "Risk Factors" in the companies’ respective Annual Report on Form 10-K for the year ended December 31, 2012. We operate in a highly competitive and rapidly changing environment, thus new or unforeseen risks may arise. Accordingly, investors should not place any reliance on forward-looking statements as a prediction of actual results. We disclaim any intention to, and undertake no obligation to, update or revise any forward-looking statements. Readers are also urged to carefully review and consider the other various disclosures in the companies’ respective Annual Report on Form 10-K, quarterly reports on Form 10-Q and Current Reports on Form 8-K. Trademarks in this release are the property of their respective owners. Company Contact: Jeff Tomz, CFO UniPixel, Inc. Tel 281-825-4500 Investor Relations Contact: Ron Both Liolios Group, Inc. Tel 949-574-3860 UNXL@liolios.com
